Citation Nr: 0638084	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-42 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left shoulder 
arthritis.

2.  Entitlement to service connection for nerve damage, 
diagnosed as ulnar nerve palsy and carpal tunnel syndrome 
(CTS), claimed as secondary to service-connected left 
shoulder disability.

3.  Entitlement to an increased rating for residuals of left 
shoulder injury, status post rotator cuff repair, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from January 1983 to August 
1987.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
August 2004 rating determination by the above Regional Office 
(RO).  


FINDINGS OF FACT

1.  There is no medical evidence that the veteran currently 
has arthritis of the left shoulder.

2.  Ulnar nerve palsy and CTS were not manifested in service, 
and are not shown by competent evidence to be related to 
military service or any service-connected disability.

3.  The veteran's left shoulder injury residuals are 
manifested by subjective complaints of pain, which, at most, 
limits forward flexion to 110 degrees and abduction to 110 
degrees.


CONCLUSIONS OF LAW

1.  Left shoulder arthritis was not incurred in or aggravated 
by active military service, nor may it be presumed that 
arthritis was incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2006).

2.  Ulnar nerve palsy and CTS were not incurred in service, 
and are not secondary to service-connected left shoulder 
injury residuals.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.310 
(2006).

3.  The criteria for an evaluation in excess of 20 percent 
for residuals of left shoulder injury, status post rotator 
cuff repair have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code (DC) 5202 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and their representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial RO decision.  In the present case, this 
was done. 

In a June 2004 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  Thus, the 
Board concludes that the notification received by the veteran 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced in any way by 
the notice and assistance provided by the RO.  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  See also Conway v. Principi, 353 
F.3d 1359, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
have been appealed and are being denied herein, those 
additional issues are moot.

II.  Factual Background

In a July 2002 rating action, service connection was granted 
for residuals of a left shoulder injury, status post rotator 
cuff repair.  A 20 percent evaluation was assigned.  Service 
connection was based upon service medical records (SMRs) 
which showed treatment for left shoulder injury.  

Associated with the claims folder are post-service treatment 
records which show that in January 2000 the veteran fractured 
his left wrist while playing basketball.  Follow-up treatment 
records dated in March 2000 show the left wrist fracture had 
healed, but that the veteran was having numbness in his ulnar 
nerve distribution.  He had a positive Tinel's sign at the 
elbow over the ulnar nerve, and weakness of the interosseous 
muscle.  He also had some ulnar nerve neuropathy at the 
elbow.  A private operative report dated in May 2000 shows 
the veteran underwent surgery for tardive nerve palsy and 
left CTS.  A private MRI report dated in August 2001 shows 
mild to moderate degeneration of the supraspinatus tendon, 
possible complete tear of the rotator cuff, and mild atrophy 
of the rotator cuff muscles.  

On VA examination in June 2002, the examiner noted the 
veteran's history of left shoulder injury during service.  He 
also noted the veteran's left wrist fracture, which was 
initially treated with a splint but, because of continuing 
discomfort, required surgery.  Shortly thereafter the veteran 
underwent surgery at the left elbow, with transposition of 
the muscles to reduce ulnar compression.  In September 2001, 
the veteran underwent rotator cuff repair.  Subsequent to 
that he had had a decrease in left shoulder pain, and the 
numbness had resolved.  He described the pain as 8 out of 10, 
requiring medication several times a week.  On examination 
there was a horizontal scar on the superior aspect of the 
left shoulder measuring 3 centimeters.  There was tenderness 
to palpation about the lateral aspect of the scar, and 
moderate tenderness of the bicipital groove.  Anterior 
flexion of 170 degrees produced discomfort.  Abduction was to 
110 degrees with discomfort.  External rotation was to 90 
degrees and internal rotation was to 10 degrees with some 
discomfort.  The clinical impression was moderate left 
shoulder disability with slight progression.  

Additional VA outpatient treatment records dated in April 
2004 include X-rays of the left shoulder, which were normal.  


On VA examination in July 2004, the veteran's history of left 
shoulder injury was noted, including the post-service rotator 
cuff repair.  His primary complaint was of chronic left 
shoulder pain, aggravated by lifting his left arm.  He also 
had some painful popping in the shoulder, and some weakness 
of the shoulder when attempting overhead activities.  He said 
the shoulder pain had caused problems with his last job, 
which involved heavy lifting.  His left shoulder would also 
bother him when showering or dressing.  He had difficulty 
with any daily activity that required him to elevate the 
shoulder and arm.  He had increased pain with repetitive 
lifting activities of the arm, but no disabling flare-ups.  

On examination of the left shoulder there was a well-healed 
scar over the acromioclavicular joint and acromion.  The scar 
was 5 centimeters in length and nontender, with slight keloid 
formation.  There was tenderness of the shoulder at the 
bicipital groove, and tenderness to deep palpation over the 
glenohumeral joint.  There was atrophy of the deltoid and the 
supraspinatus when compared to the right shoulder.  Motor 
strength was 5/5 in the deltoid and 4/5 in the rotator cuff.  
Shoulder range of motion was pain free with forward flexion 
to 110 degrees, abduction to 110 degrees, rotation to 45 
degrees, adduction to 20 degrees and extension to 70 degrees.  

The veteran was also evaluated for nerve damage and arthritis 
of the left shoulder.  The examiner noted that the SMRs did 
not mention any type of nerve damage to the shoulder or arm, 
and that he had had peripheral compression neuropathies of 
his left arm, unrelated to his shoulder injury.  Also noted 
was history of tardy ulnar nerve palsy, with a surgical ulnar 
nerve transposition and CTS of the left wrist with carpal 
tunnel release.  He was doing well at the time of the 
examination.  The examiner stated that the compression 
neuropathies were not related to his service-connected left 
shoulder strain.  

The clinical impression was chronic left shoulder pain, 
atrophy, and mild weakness after rotator cuff repair.  This 
bothered the veteran on a daily basis, limiting job 
opportunities and interfering with his daily activities as 
described.  He had good functional range of motion of the 
shoulder, and his X-rays were normal, with no evidence of 
arthritis.  There was no evidence of nerve damage secondary 
to his left shoulder injury.  The examiner opined that the 
ulnar nerve palsy and carpal tunnel syndrome were unrelated 
to his shoulder, and were considered peripheral entrapment 
neuropathies.  

III.  Laws and Regulations for Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303(a) (2006).  As a general 
matter, service connection for a disability on the basis of 
the merits of such claim is focused upon (1) the existence of 
a current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Finally, and as pertinent in the present case, service 
connection granted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2006).  See Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes 
that 38 C.F.R. § 3.310, the regulation which governs claims 
for secondary service connection, has been amended recently.  
The intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.


A.  Left shoulder arthritis

The primary impediment to a grant of service connection for 
left shoulder arthritis is the absence of medical evidence of 
a diagnosis.  While arthritis may be presumed to have been 
incurred in service, if shown to a compensable degree within 
1 year after separation, that is not at issue here because 
there is no current evidence of arthritis.  For VA purposes, 
osteoarthritis or degenerative joint disease must be 
established by X-ray findings.  38 C.F.R. § 4.71a, DC 5003.  
A clinical diagnosis based solely upon symptomatology does 
not meet this requirement.

As noted previously, the SMRs fail to reveal any significant 
left shoulder injury during service other than left shoulder 
strain.  Post-service X-rays of the left shoulder in April 
2004 disclosed no evidence of arthritis, and no abnormalities 
of the bones and joints of the left shoulder.  In addition, 
the examining physician found no evidence of arthritis of the 
left shoulder.  In the absence of proof of incurrence or 
aggravation during service and a causal connection between 
present disability and in-service disease or injury, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet.App. 223, 
225 (1992).  

The preponderance of the evidence is against this claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b).

B.  Left shoulder nerve damage

As stated previously, the veteran maintains that he developed 
nerve damage as a result of his service-connected left 
shoulder injury residuals.  He does not contend that the 
claimed nerve damage began in service, or is directly related 
to his active service, nor is this shown by the record to be 
the case.  Rather, he has limited his argument to principles 
of secondary service connection.  As such, the Board will 
analyze the veteran's claim on that basis.

While post-service medical evidence shows complaints and 
treatment for peripheral compression neuropathies of the left 
arm, including ulnar nerve palsy and CTS of the left wrist, 
it fails to indicate that the veteran's service-connected 
left shoulder is related to them.  Post service VA and 
private medical treatment records show he first received 
treatment for ulnar nerve palsy and CTS as a result of a 
post-service left wrist fracture.  Moreover, the competent 
medical opinion in the record conclusively found no 
etiological relationship between the service-connected left 
shoulder and subsequent development of ulnar nerve palsy and 
CTS or worsening of it.  In rendering this opinion, the 
physician took into consideration the veteran's SMR, previous 
medical history and medical evaluations.

The veteran is clearly of the opinion that his claimed 
peripheral entrapment neuropathies are related to his service 
connected left shoulder.  However, he has not brought forth 
any medical evidence that would either refute the VA opinion 
or suggest a nexus between his claimed nerve damage and any 
service connected disability, and a layman such as the 
veteran is not competent to offer a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  This also 
refutes any grant of service connection on the basis of the 
judicial precedent in Allen, which would be permitted if any 
service-connected disability were causing aggravation of the 
ulnar nerve palsy or CTS, a relationship which must be shown 
by professional evidence.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b).

IV.  Laws and Regulations for Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2006); 38 C.F.R. Part 4 (2006).  When 
a question arises as to which of two ratings applies under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt is resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  

Disabilities of the shoulder and arm are rated under DCs 5200 
through 5203.  38 C.F.R. § 4.71a.  Normal ranges of upper 
extremity motion are defined by VA regulation as follows: 
forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and external 
rotation to 90 degrees.  Lifting the arm to shoulder level is 
lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

Under DC 5201, limitation of motion of the major or minor arm 
at shoulder level warrants a 20 percent disability rating.  
Limitation of motion of the minor arm midway between the side 
and shoulder level also warrants a 20 percent rating.  When 
motion is limited to 25 degrees from the side, a 30 percent 
rating is warranted for the major arm.

Under DC 5202, a 20 percent disability rating is warranted 
for malunion of the humerus in the minor arm with moderate 
deformity.  Likewise, a 20 percent rating is appropriate for 
recurrent dislocation at the scapulohumeral joint of the 
minor arm, with infrequent episodes and guarding of movement 
at the shoulder level.  A 40 percent rating is assigned for 
fibrous union of the humerus.  Nonunion of the humerus (false 
flail joint) warrants a 50 percent evaluation for the minor 
arm.  Loss of the head of the humerus (flail shoulder) 
warrants a maximum evaluation of 70 percent evaluation for 
the minor arm.

Left shoulder injury residuals

The record reveals very little clinical data to support a 
finding of more than minimal symptomatology associated with 
the veteran's left shoulder disability.  There has been no 
objective evidence of significant active pathology or 
abnormality, including arthritis, internal derangement, 
significant limitation of motion, or impairment of strength.  
The left shoulder injury is not so severe as to necessitate 
the use of braces or other special devices.  Moreover, when 
the veteran underwent VA examination in 2004, he achieved 110 
degrees of abduction on the left, i.e., he was capable of 
reaching the arm to a point slightly higher than shoulder 
level when performing abduction.  Active forward elevation of 
the left shoulder was also to 110 degrees.  It appears that 
he was assigned a 20 percent rating under DC 5202 analogously 
because he did not meet the criteria for the 20 percent 
rating based on limitation of motion under DC 5201.  In order 
to be entitled to a higher evaluation, limitation of motion 
of the arm must be to no more than 25 degrees from the side.  
This has not been demonstrated.

There are situations in which the application of 38 C.F.R. §§ 
4.40, 4.45, or 4.59 is warranted in order to recognize 
further functional loss due to pain, or any weakened 
movement, excess fatigability, incoordination, or pain on 
movement of the veteran's joints when the rating code under 
which the veteran is rated does not contemplate these 
factors.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
this case, there is evidence of painful motion and fatigue, 
which could further limit functional ability during flare-
ups.  However, neither the veteran nor the examiner 
established that pain or flare-ups result in functional loss 
that would equate to limitation of motion of the left 
shoulder to 25 degrees from the side.  Although the effect of 
the veteran's pain must be considered when making a rating 
determination, under the circumstances of this case the 
rating schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet.App. 194 (1997).

The Board also finds that no other diagnostic code pertaining 
to the shoulder affords the veteran a higher disability 
evaluation.  There is no evidence of ankylosis of the 
scapulohumeral articulation as contemplated by DC 5200.  
Under DC 5203, the maximum rating for impairment of the 
scapula or clavicle is 20 percent.  Thus, that code would not 
provide a basis for a higher rating. 


Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an extra-
schedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this regard, the Board finds that there has 
been no contention or showing by the veteran that his 
service-connected left shoulder injury residuals have 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for left shoulder arthritis is denied.

Service connection for nerve damage, diagnosed as ulnar nerve 
palsy and CTS, as secondary to service-connected left 
shoulder disability, is denied.  

An increased evaluation for left shoulder injury residuals, 
status post rotator cuff repair, is denied.  



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


